Citation Nr: 1700897	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcer to include as secondary to service-connected gastroesophageal reflux disease (GERD) with recurrent gastritis.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 until April 1987.

The case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Travel Board hearing held in January 2016; the transcript of the hearing is of record.

In a prior rating decision in February 2009, the Veteran's claim for service connection for ulcers was denied as not having been incurred or caused by service.  The Veteran did not file a notice of disagreement within one year from the date that the RO mailed a notice of determination to the Veteran, therefore that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  The Board has characterized the Veteran's claim on appeal as a new claim for service connection for duodenal ulcer secondary to his service-connected GERD with recurrent gastritis.  As the prior rating decision was only on a direct basis, the Veteran's claim for ulcer secondary to GERD with gastritis is not subject to finality considerations.  Harder v. Brown, 5 Vet. App. 183 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The April 2010 examination is inadequate.  The report does not clearly rule in or rule out the presence of a duodenal ulcer.  The examiner entered diagnoses of GERD and gastritis and then noted that duodenal ulcer was an associated problem.

Accordingly, the case is remanded for the following:  

Schedule the Veteran for an examination that is adequate to determine the presence or absence of a duodenal ulcer.  The actual radiograph results should be placed in the record.

If upon completion of the above action the claim remains denied, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




